EXHIBIT 99.1 MERCHANTS & MANUFACTURERS BANCORPORATION, INC. 2nd QUARTER 2007 RESULTS ANNOUNCED New Berlin, WI (August 14, 2007).Merchants & Manufacturers Bancorporation, Inc. (“Merchants”) announced net income of $920,000, or $0.25 per diluted share, for the three months ended June 30, 2007 compared to $1.4 million, or $0.37 per diluted share, for the three months ended June 30, 2006, representing a 32.7% decrease in net income and a 32.4% decrease per diluted share.For the six months ended June 30, 2007, the Corporation had net income of $2.2 million, or $0.60 per diluted share, compared to $2.4 million, or $0.65 per diluted share, for the six months ending June 30, 2006, representing an 8.2% decrease in net income and a 7.7% decrease in diluted earnings per share. Net income from continuing operations was $611,000, or $0.17 per diluted share, for the three months ended June 30, 2007 compared to $1.2 million, or $0.31 per diluted share, for the three months ended June 30, 2006, representing a 47.3% decrease in net income and a 45.2% decrease per diluted share.For the six months ended June 30, 2007, the Corporation had net income from continuing operations of $1.7 million, or $0.46 per diluted share, compared to $2.0 million, or $0.55 per diluted share, for the six months ending June 30, 2006, representing a 17.4% decrease in net income and a 16.4% decrease in diluted earnings per share. Net income from discontinued operations was $309,000, or $0.08 per diluted share, for the three months ended June 30, 2007 compared to $207,000, or $0.06 per diluted share, for the three months ended June 30, 2006, representing a 49.3% increase in net income and a 33.3% increase per diluted share.For the six months ended June 30, 2007, the Corporation had net income from discontinued operations of $508,000, or $0.14 per diluted share, compared to $350,000, or $0.10 per diluted share, for the six months ending June 30, 2006, representing a 45.1% increase in net income and a 40.0% increase in diluted earnings per share. The decrease in earnings from continuing operations for the three and six months ended June 30, 2007 compared to the same periods in 2006 is attributable to a decrease in net interest income and noninterest income.The decrease in earnings from continuing operations for the six months ended June 30, 2007 compared to the same period in 2006 was partially offset by a decrease in noninterest expense.Earnings from continuing operations were also negatively affected by a decline in the net interest margin to 3.21% for the six months ended June 30, 2007 compared to 3.35% for the same period in the prior year.The decrease in our net interest margin is due to an increased cost of funds as a result of growth in relatively high cost deposits as well as additional competitive pressure on loan pricing which has made it difficult to increase loan volume. Total assets decreased $38.8 million, or 2.6%, to $1.47 billion at June 30, 2007 compared to $1.51 billion at December 31, 2006.The decline in assets can be primarily attributed to the sale of Fortress Bank Minnesota. On June 7, 2007, the Corporation closed on the sale of substantially all of the assets of Fortress Bank Minnesota to Eastwood Bank.Eastwood Bank purchased $23.0 million in loans, $41.3 million in deposits and $1.0 million of fixed assets.Total net income after tax from Fortress Bank Minnesota included in discontinued operations, was $163,000, or $0.04 per diluted share, for the three months ended June 30, 2007 compared to $82,000, or $0.02 per diluted share, for the three months ended June 30, 2006.For the six months ended June 30, 2007, Fortress Bank Minnesota had net income of $239,000, or $0.07 per diluted share, compared to $132,000, or $0.04 per diluted share, for the six months ending June 30, 2006. In addition, we were engaged in negotiations to sell Fortress Bank of Cresco during the second quarter, and subsequently entered into a definitive agreement to sell Fortress Bank of Cresco to Security Agency, Incorporated on July13, 2007.As a result, the assets and liabilities of Fortress Bank of Cresco have been classified as held for sale in the accompanying balance sheets with the related operations reported in discontinued operations.Thus, total assets and liabilities held for sale were $81.1 million and $71.5 million, respectively, as of June 30, 2007.Total net income after tax from Fortress Bank of Cresco included in discontinued operations, was $146,000, or $0.04 per diluted share, for the three months ended June 30, 2007 compared to $125,000, or $0.04 per diluted share, for the three months ended June 30, 2006.For the six months ended June 30, 2007, Fortress Bank of Cresco had net income of $269,000, or $0.07 per diluted share, compared to $218,000, or $0.06 per diluted share, for the six months ending June 30, 2006. continued on page 2 Merchants & Manufacturers Bancorporation, Inc. Page 2 Press Release – 6/30/07 Merchants & Manufacturers Bancorporation, Inc. is a financial holding company headquartered in New Berlin, Wisconsin, a suburb of Milwaukee.Through our Community Financial Group network, we operate six banks in Wisconsin (Community Bank Financial, Fortress Bank, Grafton State Bank, Lincoln State Bank, The Reedsburg Bank and Wisconsin State Bank) and one bank in Iowa (Fortress Bank of Cresco).Our banks are separately chartered with each having its own name, management team, board of directors and community commitment.Together, our banks operate 50offices in the communities they serve with more than 100,000 clients and total assets of $1.5 billion.In addition to traditional banking services, our Community Financial Group network also provides our clients with a full range of financial services including investment and insurance products, residential mortgage services, private banking capabilities and tax consultation and tax preparation services.Merchants’ shares trade on the Over-the-Counter Bulletin Board under the symbol “MMBI.” Certain statements contained in this press release constitute or may constitute forward-looking statements about Merchants which we believe are covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. This release contains forward-looking statements concerning the Corporation’s prospects that are based on the current expectations and beliefs of management.When used in written documents, the words anticipate, believe, estimate, expect, objective and similar expressions are intended to identify forward-looking statements.The statements contained herein and such future statements involve or may involve certain assumptions, risks and uncertainties, many of which are beyond the Corporation’s control, that could cause the Corporation’s actual results and performance to differ materially from what is expected.In addition to the assumptions and other factors referenced specifically in connection with such statements, the following factors could impact the business and financial prospects of the Corporation: general economic conditions; legislative and regulatory initiatives; monetary and fiscal policies of the federal government; deposit flows; disintermediation; the cost of funds; general market rates of interest; interest rates or investment returns on competing investments; demand for loan products; demand for financial services; changes in accounting policies or guidelines; changes in the quality or composition of the Corporation’s loan and investment portfolio; and the satisfaction of the closing conditions for the sale of Fortress Bank of Cresco, including regulatory approval, and risk that the transaction does not close.Such uncertainties and other risk factors are discussed further in the Corporation's filings with the Securities and Exchange Commission.The Corporation undertakes no obligation to make any revisions to forward-looking statements contained in this release or to update them to reflect events or circumstances occurring after the date of this release. For more information contact: Michael J. Murry, Chairman of the Board of Directors - (414) 425-5334 Frederick R. Klug, Executive Vice President and Chief Financial Officer - (262) 827-5632 continued on page 3 2 Merchants & Manufacturers Bancorporation, Inc. Page 3 Press Release – 6/30/07 June 30, December 31, June 30, 2007 2006 2006 (Dollars in Thousands, Except Share and Per Share Amounts) ASSETS Cash and due from banks $ 38,280 $ 31,601 $ 40,871 Interest bearing deposits in banks 1,784 738 3,697 Federal funds sold 11,848 5,524 259 Cash and cash equivalents 51,912 37,863 44,827 Available-for-sale securities 127,767 134,917 145,906 Loans, less allowance for loan losses of $11,515 at June 30, 2007, $11,835 at December 31, 2006 and $10,915 at June 30, 2006 1,106,795 1,098,377 1,096,229 Assets held for sale 81,130 137,923 138,161 Accrued interest receivable 6,550 6,519 6,211 FHLB stock 11,446 11,182 13,997 Premises and equipment 28,948 29,349 27,784 Goodwill 27,320 27,222 27,147 Intangible assets 1,960 2,104 2,273 Other assets 23,345 20,484 19,767 Total assets $ 1,467,173 $ 1,505,940 $ 1,522,302 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Non-interest bearing $ 113,756 $ 127,033 $ 123,585 Interest bearing 955,829 933,372 918,349 Total deposits 1,069,585 1,060,405 1,041,934 Short-term borrowings 53,895 55,383 93,063 Long-term borrowings 109,152 106,831 111,191 Junior subordinated debt owed to unconsolidated trusts 53,611 53,611 46,394 Liabilities held for sale 71,480 121,720 122,534 Accrued interest payable 3,747 4,034 3,723 Other liabilities 12,172 9,659 11,029 Total liabilities 1,373,642 1,411,643 1,429,868 Stockholders' equity Preferred stock, $1.00 par value; 250,000 shares authorized, shares issued and shares outstanding – none - - - Common stock $1.00 par value; 25,000,000 shares authorized; shares issued: 3,770,251 at June 30, 2007, December 31, 2006 and June 30, 2006; shares outstanding: 3,662,416 at June 30, 2007, 3,677,180 at December 31, 2006 and 3,687,180 at June 30, 2006 3,770 3,770 3,770 Additional paid-in capital 53,666 53,684 53,673 Retained earnings 41,147 40,259 39,991 Accumulated other comprehensive loss (2,049 ) (881 ) (2,781 ) Treasury stock, at cost (107,835 shares at June 30, 2007, 93,071 shares at December 31, 2006 and 83,071 shares at June 30, 2006) (3,003 ) (2,535 ) (2,219 ) Total stockholders' equity 93,531 94,297 92,434 Total liabilities and stockholders' equity $ 1,467,173 $ 1,505,940 $ 1,522,302 continued on page 4 3 Merchants & Manufacturers Bancorporation, Inc. Page 4 Press Release – 6/30/07 Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (Dollars In Thousands, Except Per Share Amounts) Interest income: Interest and fees on loans $ 19,928 $ 19,204 $ 39,921 $ 36,986 Interest and dividends on securities: Taxable 209 249 412 535 Tax-exempt 521 585 1,032 1,170 Interest on mortgage-backed securities 779 855 1,579 1,654 Interest on interest bearing deposits in banks and federal funds sold 265 43 495 98 Total interest income 21,702 20,936 43,439 40,443 Interest expense: Interest on deposits 8,898 7,049 17,379 13,411 Interest on short-term borrowings 534 1,302 1,331 2,338 Interest on long-term borrowings 1,298 1,183 2,550 2,190 Interest on junior subordinated debt owed to unconsolidated trusts 1,058 903 2,104 1,766 Total interest expense 11,788 10,437 23,364 19,705 Net interest income 9,914 10,499 20,075 20,738 Provision for loan losses 450 390 900 780 Net interest income after provision for loan losses 9,464 10,109 19,175 19,958 Non-interest income: Service charges on deposit accounts 967 960 1,864 1,892 Service charges on loans 588 804 1,466 1,519 Securities gains, net - Gain on sale of loans, net 9 39 33 54 Gain on sale of fixed assets, net 162 - 161 175 Tax fees, brokerage and insurance commissions 535 461 1,412 1,265 Other 681 758 1,280 1,688 Total noninterest income 2,942 3,022 6,216 6,593 Noninterest expenses: Salaries and employee benefits 6,633 6,821 13,194 14,081 Premises and equipment 1,781 1,564 3,691 3,300 Data processing fees 848 770 1,653 1,582 Marketing and business development 449 416 867 865 Other 1,824 1,890 3,493 3,817 Total noninterest expense 11,535 11,461 22,898 23,645 Income from continuing operations before income taxes 871 1,670 2,493 2,906 Income taxes 260 510 803 861 Income from continuing operations 611 1,160 1,690 2,045 Discontinued operations Income from discontinuedoperations before income tax expense 1,695 306 1,993 509 Income tax expense 1,386 99 1,485 159 Income from discontinued operations 309 207 508 350 Net income $ 920 $ 1,367 $ 2,198 $ 2,395 continued on page 5 4 Merchants & Manufacturers Bancorporation, Inc. Page 5 Press Release – 6/30/07 Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (Dollars In Thousands, Except Per Share Amounts) Basic earnings per share from continuing operations $ 0.17 $ 0.31 $ 0.46 $ 0.55 Basic earnings per share from discontinued operations $ 0.08 $ 0.06 $ 0.14 $ 0.10 Basic earnings per share $ 0.25 $ 0.37 $ 0.60 $ 0.65 Diluted earnings per share from continuing operations $ 0.17 $ 0.31 $ 0.46 $ 0.55 Diluted earnings per share from discontinued operations $ 0.08 $ 0.06 $ 0.14 $ 0.10 Diluted earnings per share $ 0.25 $ 0.37 $ 0.60 $ 0.65 Dividends per share $ 0.18 $ 0.18 $ 0.36 $ 0.36 5
